UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7448



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLINTON STANLEY MATTHEWS, a/k/a Ian Bernard
Matthew, a/k/a Craig Jerrod Ingram, a/k/a
Bernard Jones, a/k/a William Christopher
Hinton, a/k/a Clinton Mallhew, a/k/a Stanley
Matthews, a/k/a Eastwood, a/k/a Wood,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-66-A, CA-01-460-2)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Stanley Matthews, Appellant Pro Se. Carol M. Marx, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Clinton S. Matthews seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2002).      We have reviewed the record and the district court’s

opinion and find no reversible error.                Accordingly, we deny a

certificate      of    appealability    and    dismiss   the    appeal   on   the

reasoning of the district court.*           United States v. Matthews, Nos.

CR-93-66-A; CA-01-460-2 (E.D. Va. July 17, 2001). We dispense with

oral       argument,   because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED




       *
       Additionally, we find that the district court’s sua sponte
dismissal of Matthews’ motion does not implicate Hill v. Braxton,
277 F.3d 701, 707 (4th Cir. 2002), as Matthews failed to offer a
valid basis that would justify either reliance on a later starting
point in 28 U.S.C.A. § 2244(d)(1) (West Supp. 2002), or equitable
tolling, thereby salvaging his otherwise untimely petition.


                                        2